Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 16, 2018,
by and among comScore, Inc., a Delaware corporation, with headquarters located
at 11950 Democracy Drive, Suite 600, Reston, Virginia 20190 (the “Company”), and
the investors listed on the Schedule of Buyers attached hereto (each, a “Buyer”
and collectively, the “Buyers”).

WHEREAS:

A. In connection with the entry into the Securities Purchase Agreement by and
among the parties hereto of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to each Buyer
(i) on the Initial Closing Date (as defined in the Securities Purchase
Agreement) and on one or more Additional Closing Dates (as defined in the
Securities Purchase Agreement), if any, senior secured convertible notes of the
Company (the “Notes”), which will, among other things, be convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) (the shares of Common Stock issuable pursuant to the terms of the Notes,
collectively, the “Conversion Shares”) and (ii) on such date specified in the
Securities Purchase Agreement, warrants (the “Warrants”) which will be
exercisable to purchase shares of Common Stock (as exercised, collectively, the
“Warrant Shares”) in accordance with the terms of the Warrants.

B. In accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

(a) “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.

(b) “Additional Effectiveness Deadline” means the date which is the earlier of
(i) ninety (90) calendar days after the earlier of the Additional Filing Date
and the Additional Filing Deadline and (ii) the fifth (5th) Business Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the SEC that such Additional Registration Statement will not be reviewed or will
not be subject to further review; provided, however, that if



--------------------------------------------------------------------------------

the Additional Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is not open for business, the Additional Effectiveness Deadline
shall be extended to the next Business Day on which the SEC is open for
business; provided, further, however that any Additional Effectiveness Deadline
shall not be less than one (1) Business Day following the Company’s receipt of
approval of Legal Counsel (as defined below).

(c) “Additional Filing Date” means the date on which the Additional Registration
Statement is filed with the SEC.

(d) “Additional Filing Deadline” means if Cutback Shares are required to be
included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the Subsequent
Effective Date, as applicable, or the most recent Additional Effective Date, as
applicable.

(e) “Additional Notes” shall have the meaning ascribed to such term in the
securities Purchase Agreement.

(f) “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the Notes, the Conversion Shares,
the Warrants, the Warrant Shares, or the Cutback Shares, as applicable, as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, without regard to any limitations on the issuance of Common
Stock pursuant to the terms of the Notes or exercise of the Warrants.

(g) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

(h) “Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, without regard to any
limitations on the issuance of Common Stock pursuant to the terms of the Notes
or exercise of the Warrants.

(i) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

(j) “Conversion Rate” shall have the meaning ascribed to such term in the Notes.

(k) “Cutback Shares” means any of the Initial Required Registration Amount, the
Subsequent Required Registration Amount or the Additional Required Registration
Amount of Registrable Securities not included in all Registration Statements
previously declared effective hereunder as a result of a limitation on the
maximum number of shares of Common Stock of the Company permitted to be
registered by the staff of the SEC pursuant to Rule 415.

 

2



--------------------------------------------------------------------------------

The number of Cutback Shares shall be allocated pro rata among the Investors
with each Investor entitled to elect which of its Conversion Shares and/or
Warrant Shares that are to be considered Cutback Shares. For the purpose of
determining the Cutback Shares, (i) the Other Registrable Securities (as defined
in Section 2(d)) and the Registrable Securities shall be excluded on a pro rata
basis among the holders of such Other Registrable Securities and the Investors
and (ii) in order to determine any applicable Required Registration Amount of
Registrable Securities, unless an Investor gives written notice to the Company
to the contrary with respect to the allocation of its Cutback Shares, first, the
Warrant Shares shall be excluded on a pro rata basis among the Investors until
all of the Warrant Shares have been excluded, and second the Conversion Shares
shall be excluded on a pro rata basis among the Investors until all of the
Conversion Shares have been excluded.

(l) “Effective Date” means the Initial Effective Date, the Subsequent Effective
Date and the Additional Effective Date, as applicable.

(m) “Effectiveness Deadline” means the Initial Effectiveness Deadline, the
Subsequent Effectiveness Deadline and the Additional Effectiveness Deadline, as
applicable.

(n) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American, The NASDAQ Global Select Market, The NASDAQ Capital
Market, The NASDAQ Global Market, the OTC QX, the OTC QB or the OTC Pink.

(o) “Filing Deadline” means the Initial Filing Deadline, the Subsequent Filing
Deadline and each Additional Filing Deadline, as applicable.

(p) “Interest” shall have the meaning ascribed to such term in the Notes.

(q) “Interest Rate” shall have the meaning ascribed to such term in the Notes.

(r) “Interest Shares” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

(s) “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

(t) “Initial Effectiveness Deadline” means the date which is the earlier of
(i) ninety (90) calendar days after the earlier of the Initial Filing Date and
the Initial Filing Deadline and (ii) the fifth (5th) Business Day after the date
the Company is notified (orally or in writing, whichever is earlier) by the SEC
that such Initial Registration Statement will not be reviewed or will not be
subject to further review; provided, however, that if the Initial Effectiveness
Deadline falls on a Saturday, Sunday or other day that the SEC is closed for
business, the Initial Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business; provided, further, however,
that the Initial Effectiveness Deadline shall not be less than one (1) Business
Day following the Company’s receipt of the approval of Legal Counsel to effect
such request.

 

3



--------------------------------------------------------------------------------

(u) “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

(v) “Initial Filing Deadline” means the date which is thirty (30) calendar days
after the Company has filed with the SEC its Annual Report on Form 10-K
containing its audited financial statements for the fiscal years ended
December 31, 2015, December 31, 2016 and December 31, 2017 (the “Form 10-K”).

(w) “Initial Registrable Securities” means (i) the Conversion Shares issued or
issuable pursuant to the terms of the Initial Notes (as defined in the
Securities Purchase Agreement) and any Additional Notes issued prior to the
Initial Filing Date, (ii) the Warrant Shares issued or issuable upon exercise of
any Warrants issued prior to the Initial Filing Date, and (iii) any capital
stock of the Company issued or issuable with respect to the Initial Notes, any
Additional Notes issued prior to the Initial Filing Date, the Conversion Shares
with respect to the Initial Notes and any Additional Notes issued prior to the
Initial Filing Date, any Warrants Shares issued prior to the Initial Filing
Date, or the Warrant Shares with respect to any Warrants issued prior to the
Initial Filing Date, if any, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, in each case without
regard to any limitations on the issuance of Common Stock pursuant to the terms
of the Notes or exercise of the Warrants.

(x) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.

(y) “Initial Required Registration Amount” means the sum of (i) (x) the number
of Conversion Shares issued pursuant to the Notes prior to the Initial Filing
Date and (y) 130% of the maximum number of Conversion Shares issuable pursuant
to the Notes outstanding immediately prior to the Initial Filing Date based on
the Conversion Rate in effect as of the Initial Filing Date, without regard to
any limitations on the issuance of Common Stock pursuant to the terms of the
Notes, (ii) the maximum number of Warrant Shares issued and issuable pursuant to
any Warrants issued prior to the Initial Filing Date, without regard to any
limitations on the issuance of Common Stock pursuant to the terms of the
Warrants and (iii) (x) the number of Interest Shares issued pursuant to the
Notes prior to the Initial Filing Date and (y) 130% of the maximum number of
remaining shares issuable as Interest Shares assuming all remaining Interest
through the Maturity Date is paid in Interest Shares at the maximum possible
Interest Rate, without regard to any limitations on the issuance of Common Stock
pursuant to the terms of the Notes, in each case as of the Trading Day
immediately preceding the Initial Filing Date or any other applicable date of
determination.

(z) “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

 

4



--------------------------------------------------------------------------------

(aa) “Maturity Date” shall have the meaning ascribed to such term in the Notes.

(bb) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(cc) “Principal Market” means the OTC Markets, or, if the OTC Markets is not the
principal trading market for the Common Stock, then the principal national
securities exchange or securities market on which the Common Stock is traded.

(dd) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

(ee) “Registrable Securities” means the Initial Registrable Securities, the
Subsequent Registrable Securities and the Additional Registrable Securities.

(ff) “Registration Statement” means the Initial Registration Statement, the
Subsequent Registration Statement and the Additional Registration Statement, as
applicable.

(gg) “Required Holders” means the Investors holding at least a majority of the
Registrable Securities at the applicable time such determination is to be made.

(hh) “Required Registration Amount” means either the Initial Required
Registration Amount, the Subsequent Registration Amount or the Additional
Required Registration Amount, as applicable.

(ii) “Rule 415” means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

(jj) “SEC” means the United States Securities and Exchange Commission.

(kk) “Subsequent Effective Date” means the date that a Subsequent Registration
Statement is declared effective by the SEC.

(ll) “Subsequent Effectiveness Deadline” means the date which is the earlier of
(i) ninety (90) calendar days after the earlier of the Subsequent Filing Date
and the Subsequent Filing Deadline and (ii) the fifth (5th) Business Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the SEC that such Subsequent Registration Statement will not be reviewed or will
not be subject to further review; provided, however, that if

 

5



--------------------------------------------------------------------------------

the Subsequent Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is closed for business, the Subsequent Effectiveness Deadline shall
be extended to the next Business Day on which the SEC is open for business;
provided, further, however, that any Additional Effectiveness Deadline shall not
be less than one (1) Business Day following the Company’s receipt of approval of
Legal Counsel.

(mm) “Subsequent Filing Date” means the date on which a Subsequent Registration
Statement is filed with the SEC.

(nn) “Subsequent Filing Deadline” means the date which is ninety (90) calendar
days after the later of (i) the date the Company issues the Warrants to the
Buyers pursuant to the terms of the Securities Purchase Agreement and (ii) the
earliest of (x) the date on which one or more Additional Closings under the
Securities Purchase Agreement resulted in the purchase of Additional Notes with
an aggregate principal amount of not less than $50,000,000, (y) the date on
which all of the Buyers shall have indicated in writing to the Company that they
no longer intend to purchase any Additional Notes and (z) the date that is five
(5) Business Days after the Company files a registration statement with respect
to the Rights Offering (as defined in the Securities Purchase Agreement), if
any.

(oo) “Subsequent Registrable Securities” means (i) the Conversion Shares issued
or issuable pursuant to the terms of any Additional Notes to the extent not
included in the Initial Registration Statement, (ii) the Warrant Shares issued
or issuable upon exercise of the Warrants to the extent not included in the
Initial Registration Statement and (iii) any capital stock of the Company issued
or issuable with respect to such Additional Notes, the Conversion Shares with
respect to such Additional Notes, such Warrants or the Warrant Shares with
respect to such Warrants as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise to the extent not
included in the Initial Registration Statement, in each case without regard to
any limitations on the issuance of Common Stock pursuant to the terms of the
Notes or exercise of the Warrants.

(pp) “Subsequent Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Subsequent Registrable Securities.

(qq) “Subsequent Required Registration Amount” means the sum of (i) (x) the
number of Conversion Shares issued pursuant to the Notes prior to the Subsequent
Filing Date to the extent not previously included in the Initial Registration
Statement and (y) 130% of the maximum number of Conversion Shares issuable
pursuant to any Notes issued prior to the Subsequent Filing Date to the extent
not included in the Initial Registration Statement, and based on the Conversion
Rate in effect as of the Subsequent Filing Date, without regard to any
limitations on the issuance of Common Stock pursuant to the terms of the Notes,
(ii) the maximum number of Warrant Shares issued and issuable pursuant to the
Warrants to the extent not included in the Initial Registration Statement,
without regard to any limitations on the issuance of Common Stock pursuant to
the terms of the Warrants and (iii) (x) the number of Interest Shares issued
pursuant to the Notes prior to the Subsequent Filing Date to the extent not
included in the Initial Registration Statement and (y) 130% of the maximum
number of remaining shares issuable as Interest Shares issued prior to the
Subsequent Filing Date to the

 

6



--------------------------------------------------------------------------------

extent not included in the Initial Registration Statement, assuming all
remaining Interest through the Maturity Date is paid in Interest Shares at the
maximum possible Interest Rate, without regard to any limitations on the
issuance of Common Stock pursuant to the terms of the Notes, in each case as of
the Trading Day immediately preceding the Subsequent Filing Date or any other
applicable date of determination.

(rr) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal national securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

2. Registration.

(a) Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than the Initial Filing Deadline, file with
the SEC the Initial Registration Statement on an applicable form, covering the
resale of all of the Initial Registrable Securities. The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC. The Initial Registration Statement shall contain (except if
otherwise required pursuant to written comments received from the SEC upon a
review of the Initial Registration Statement or if otherwise directed by the
Required Holders) the “Plan of Distribution” and “Selling Shareholders” sections
in substantially the form attached hereto as Exhibit A. The Company shall use
commercially reasonable efforts to have the Initial Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Initial Effectiveness Deadline. By 9:30 a.m. New York time on the second
Business Day following the Initial Effective Date, the Company shall file with
the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
which may be used in connection with sales pursuant to such Initial Registration
Statement.

(b) Subsequent Mandatory Registration. In the event (i) one or more Additional
Closings shall occur on or after the Initial Filing Date and/or (ii) the
Warrants are issued on or after the Initial Filing Date, the Company shall
prepare, and, as soon as practicable but in no event later than the Subsequent
Filing Deadline, file with the SEC the Subsequent Registration Statement
covering the resale of all of the Subsequent Registrable Securities. The
Subsequent Registration Statement prepared pursuant hereto shall register for
resale at least the number of shares of Common Stock equal to the Subsequent
Required Registration Amount determined as of the date the Subsequent
Registration Statement is initially filed with the SEC. The Subsequent
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the SEC upon a review of such Subsequent
Registration Statement or if directed by the Required Holders) the “Plan of
Distribution” and “Selling Shareholders” sections in substantially the form
attached hereto as Exhibit A. The Company

 

7



--------------------------------------------------------------------------------

shall use commercially reasonable efforts to have the Subsequent Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Subsequent Effectiveness Deadline. By 9:30 a.m. New York time on
the second Business Day following the Subsequent Effective Date, the Company
shall file with the SEC in accordance with Rule 424 under the 1933 Act the final
prospectus which may be used in connection with sales pursuant to such
Subsequent Registration Statement.

(c) Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable but in no event later than the Additional Filing Deadline, file
with the SEC an Additional Registration Statement covering the resale of all of
the Additional Registrable Securities not previously registered on an Additional
Registration Statement. To the extent the staff of the SEC does not permit the
Additional Required Registration Amount to be registered on an Additional
Registration Statement, the Company shall file, no later than the Additional
Filing Deadline, Additional Registration Statements successively trying to
register on each such Additional Registration Statement the maximum number of
remaining Additional Registrable Securities until the Additional Required
Registration Amount has been registered with the SEC. Each Additional
Registration Statement shall register for resale at least that number of shares
of Common Stock equal to the Additional Required Registration Amount determined
as of the date such Additional Registration Statement is initially filed with
the SEC. Each Additional Registration Statement shall contain (except if
otherwise required pursuant to written comments received from the SEC upon a
review of such Additional Registration Statement or if otherwise directed by the
Required Holders) the “Plan of Distribution” and “Selling Shareholders” sections
in substantially the form attached hereto as Exhibit A. The Company shall use
commercially reasonable efforts to have each Additional Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Additional Effectiveness Deadline. By 9:30 a.m. New York time on the second
Business Day following the Additional Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Additional Registration
Statement.

(d) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the applicable Registration Statement covering such
initial number of Registrable Securities or increase or decrease thereof is
initially filed with the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person who ceases to hold any Registrable Securities covered by
such Registration Statement shall be allocated to the remaining Investors, pro
rata based on the number of Registrable Securities then held by such Investors
which are covered by such Registration Statement. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement without the prior written consent of the Required Holders, except the
shares of Common Stock required to be included pursuant to that certain
Stockholders Rights Agreement, dated February 11, 2015 by and among comScore,
Inc., WPP Group USA, Inc. and Cavendish Square Holding B.V. (the “Other
Registrable Securities”).

 

8



--------------------------------------------------------------------------------

(e) Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 (“Legal Counsel”), which shall be Schulte Roth &
Zabel LLP or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company’s obligations under this Agreement.

(f) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on Form S-1 or
another appropriate form available to the Company for the registration of the
resale of Registrable Securities hereunder and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.

(g) Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a),
Section 2(b) or Section 2(c) is insufficient to cover the Required Registration
Amount of Registrable Securities required to be covered by such Registration
Statement or an Investor’s allocated portion of the Registrable Securities
pursuant to Section 2(d), the Company shall amend the applicable Registration
Statement (if permissible), or file a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than twenty
(20) Business Days after the necessity therefor arises (but taking into account
any position of the staff of the SEC with respect to the date on which the staff
of the SEC will permit such amendment to the Registration Statement and/or such
new Registration Statement (as the case may be) to be filed with the SEC). The
Company shall use commercially reasonable efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof. For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed “insufficient to
cover all of the Registrable Securities” if at any time the number of shares of
Common Stock available for resale under the Registration Statement is less than
the Required Registration Amount. The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the issuance of
Common Stock pursuant to the terms of the Notes or exercise of the Warrants and
such calculation shall assume (i) that the then-outstanding and not converted
Notes are then convertible in full into shares of Common Stock at the then
prevailing Conversion Rate (as defined in the Notes) (ii) the then-outstanding
principal amount of the Notes remains outstanding through the scheduled Maturity
Date (as defined in the Notes) and no redemptions of the Notes occur prior to
the scheduled Maturity Date and (iii) the Warrants are then exercisable in full
into shares of Common Stock at the then prevailing Exercise Price (as defined in
the Warrants).

 

9



--------------------------------------------------------------------------------

(h) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) (A) the Initial Registration Statement when
declared effective fails to register the Initial Required Registration Amount of
Initial Registrable Securities or (B) the Subsequent Registration Statement when
declared effective fails to register the Subsequent Required Registration Amount
of Subsequent Registrable Securities (a “Registration Failure”), (ii) a
Registration Statement covering all of the Registrable Securities required to be
covered thereby and required to be filed by the Company pursuant to this
Agreement is (A) not filed with the SEC on or before the applicable Filing
Deadline (a “Filing Failure”) or (B) not declared effective by the SEC on or
before the applicable Effectiveness Deadline (an “Effectiveness Failure”), or
(iii) on any day after the applicable Effective Date, sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(r)) pursuant to such Registration Statement or otherwise (including,
without limitation, because of the suspension of trading or any other limitation
imposed by the Principal Market, a failure to keep such Registration Statement
effective, a failure to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, or a failure to register a
sufficient number of shares of Common Stock (a “Maintenance Failure”) then, as
partial relief for the damages to any holder by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies available at law or in
equity, including, without limitation, specific performance or the additional
obligation of the Company to register any Cutback Shares), the Company shall pay
to each holder of Registrable Securities relating to such Registration Statement
an amount in cash equal to one percent (1.0%) of the then-applicable aggregate
Conversion Amount (as such term is defined in the Notes) of such Investor’s
Registrable Securities, whether or not included in such Registration Statement,
on each of the following dates: (i) the one hundred twenty first (121st) day
after a Registration Failure, (ii) the one hundred twenty first (121st) day
after a Filing Failure; (iii) the one hundred twenty first (121st) day after an
Effectiveness Failure; (iv) the one hundred twenty first (121st) day after the
initial day of a Maintenance Failure; (v) on the one hundred fifty first (151st)
day after the date of a Registration Failure and every thirtieth day thereafter
(in each case prorated for periods totaling less than thirty days) until such
Registration Failure is cured; (vi) on the one hundred fifty first (151st) day
after the date of a Filing Failure and every thirtieth day thereafter (in each
case prorated for periods totaling less than thirty days) until such Filing
Failure is cured; (vii) on the one hundred fifty first (151st) day after the
date of an Effectiveness Failure and every thirtieth day thereafter (in each
case prorated for periods totaling less than thirty days) until such
Effectiveness Failure is cured; and (viii) on the one hundred fifty first
(151st) day after the initial date of a Maintenance Failure and every thirtieth
day thereafter (in each case prorated for periods totaling less than thirty
days) until such Maintenance Failure is cured. The payments to which a holder
shall be entitled pursuant to this Section 2(h) are referred to herein as
“Registration Delay Payments.” Registration Delay Payments shall be paid on the
earlier of (I) the dates set forth above and (II) the third Business Day after
the event or failure giving rise to the Registration Delay Payment is cured. In
the event the Company fails to make a Registration Delay Payment in a timely
manner, such Registration Delay Payment shall bear interest at the rate of one
and one-half percent (1.5%) per month (prorated for partial months) until paid
in full. Notwithstanding anything herein to the contrary, in no event shall the
aggregate amount of Registration Delay Payments exceed, in the aggregate, 3% of
the aggregate principal amount of the Notes outstanding for any thirty (30) day
period as determined on the last day of such thirty

 

10



--------------------------------------------------------------------------------

(30) day period. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to pay any Registration Delay Payments with respect to
any Registration Failure, Filing Failure, Effectiveness Failure or Maintenance
Failure to an Investor resulting solely from a failure of such Investor to
perform its obligations under this Agreement, including, without limitation, the
failure to provide, after timely written request by the Company, information
necessary for inclusion in a Registration Statement to the Company pursuant to
the terms of this Agreement. For the avoidance of doubt, in no event shall a
Registration Failure, Filing Failure, Effectiveness Failure or Maintenance
Failure be deemed to arise as a result of, but solely to the extent of, a
limitation on the maximum number of shares of Common Stock of the Company
permitted to be registered by the staff of the SEC pursuant to Rule 415;
provided, however, that the Company shall have used commercially reasonable
efforts to have removed such limitation.

3. Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(c), 2(f) or 2(g), the Company will use
its commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use commercially
reasonable efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline). Subject to
Allowable Grace Periods (as defined in Section 3(f), the Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading. The Company shall use commercially reasonable efforts
to respond in writing to comments made by the SEC in respect of a Registration
Statement not later than fifteen (15) days after the receipt of comments by or
notice from the SEC that an amendment is required in order for a Registration
Statement to be declared effective.

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period (subject to Allowable Grace Periods), and, during such
period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration

 

11



--------------------------------------------------------------------------------

Statement until such time as all of such Registrable Securities shall have been
disposed of by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company filing a report on Form 10-K, Form
10-Q, Form 8-K or any analogous report under the Securities Exchange Act of 1934
(the “1934 Act”), the Company shall incorporate such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

(c) The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least three (3) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports) within a reasonable
number of days prior to their filing with the SEC, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects in writing. The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld. The Company shall furnish to
Legal Counsel, without charge, (i) copies of any correspondence from the SEC or
the staff of the SEC to the Company or its representatives relating to any
Registration Statement, (ii) promptly after the same is prepared and filed with
the SEC, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference (to the extent not previously provided), if requested by an
Investor, and all exhibits, which copies may be furnished in electronic form,
and (iii) upon the effectiveness of any Registration Statement, one copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto, which copy may be in electronic form. The Company and Legal
Counsel shall reasonably cooperate in performing their respective obligations
pursuant to this Section 3.

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference (to the extent not
previously provided), if requested by an Investor, all exhibits and each
preliminary prospectus, which copies may be furnished in electronic form,
(ii) upon the effectiveness of any Registration Statement, ten (10) copies of
the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor, which copies may be furnished in electronic
form.

 

12



--------------------------------------------------------------------------------

(e) The Company shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period (subject to Allowable Grace
Periods), (iii) take such other actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period (subject to Allowable Grace Periods), and (iv) take all other actions
reasonably necessary or advisable to qualify the Registrable Securities for sale
in such jurisdictions; provided, however, that the Company shall not be required
in connection therewith or as a condition thereto to (x) qualify to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

(f) The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such filing of effectiveness, as the case may be,
shall be delivered by facsimile or email on the same day of such effectiveness
and by overnight mail), (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate. By
9:30 a.m. New York City time on the second Business Day following the date any
post-effective amendment has become effective, the Company shall file with the
SEC in accordance with Rule 424 under the 1933 Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.

(g) The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

13



--------------------------------------------------------------------------------

(h) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor reasonably
believes that it could be deemed to be an underwriter of Registrable Securities,
at the reasonable request of such Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

(i) If any Investor is required under applicable securities laws to be described
in the Registration Statement as an underwriter or an Investor reasonably
believes that it could be deemed to be an underwriter of Registrable Securities,
the Company shall make available for inspection by (i) such Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree in writing to hold in strict confidence and
shall not make any disclosure (except to an Investor) or use of any Record or
other information which the Company determines in good faith to be confidential,
and of which determination the Inspectors are so notified, unless (a) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the 1933
Act, (b) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this Agreement.
Each Investor agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

14



--------------------------------------------------------------------------------

(k) The Company shall use commercially reasonable efforts either to (i) cause
all of the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure the inclusion for quotation of all of the Registrable Securities on
the Principal Market or (iii) if, despite the Company’s commercially reasonable
efforts, the Company is unsuccessful in satisfying the preceding clauses (i) and
(ii), to secure the inclusion for quotation on another Eligible Market for such
Registrable Securities and, without limiting the generality of the foregoing, to
use its commercially reasonable efforts to arrange for at least two market
makers to register with the Financial Industry Regulatory Authority, Inc.
(“FINRA”) as such with respect to such Registrable Securities. The Company shall
pay all fees and expenses in connection with satisfying its obligation under
this Section 3(k).

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

(m) If requested by an Investor, the Company shall as soon as practicable but
subject to the timing requirements set out elsewhere in this Agreement with
regard to the filing of any prospectus supplement or post-effective amendment,
as applicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

(n) The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

 

15



--------------------------------------------------------------------------------

(p) The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.

(q) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in form and substance reasonably satisfactory to the transfer agent.

(r) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
will end; and, provided further, that no Grace Period shall exceed ten
(10) consecutive Trading Days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of thirty (30) Trading
Days and the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period (each, an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall use commercially reasonable efforts
to cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

(s) Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Investor as an underwriter in any public disclosure or filing with the SEC,
the Principal Market or any Eligible Market without such Investor’s prior
written consent and any Investor being deemed an underwriter by the SEC shall
not relieve the Company of any obligations it has under this Agreement or any
other Transaction Document (as defined in the Securities Purchase Agreement);
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure in the form set out in the “Plan of Distribution”
section attached hereto as Exhibit A in the Registration Statement. In the event
that the staff of the SEC requires any Investor seeking to sell securities under
a Registration Statement filed pursuant to

 

16



--------------------------------------------------------------------------------

this Agreement to be specifically identified as an “underwriter” in order to
permit such Registration Statement to become effective, and such Investor does
not consent in writing to being so named as an underwriter in such Registration
Statement, then, in each such case, the Company shall reduce the total number of
Registrable Securities to be registered on behalf of such Investor, until such
time as the staff of the SEC does not require such identification (which may
result in none of the Registrable Securities to be registered on behalf of such
Investor being included in such Registration Statement) or until such Investor
accepts in writing such identification and the manner thereof.

(t) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement and for so long as the same is in effect, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Buyers in this Agreement or otherwise
conflicts with the provisions hereof.

4. Obligations of the Investors.

(a) At least three (3) Business Days prior to the first anticipated Filing Date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete any registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of copies of the
supplemented or amended prospectus as contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall use
commercially reasonable efforts to cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Investor has not yet settled.

 

17



--------------------------------------------------------------------------------

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

5. Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the reasonable and actual fees and disbursements of
Legal Counsel in connection with the registration, filing or qualification
pursuant to Sections 2 and 3 of this Agreement which amount shall be limited to
$10,000 for each such registration, filing or qualification; provided, however,
that any such reimbursements shall be considered with all other fees, expenses
and reimbursements paid or payable under Section 4(g) of the Securities Purchase
Agreement and shall be subject to the limitations set forth therein.

6. Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an Indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged

 

18



--------------------------------------------------------------------------------

omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or (iv) any violation of this Agreement (the matters in
the foregoing clauses (i) through (iv) being, collectively, “Violations”).
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person: (x) arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person with respect to such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, (y) solely
arising out of or based upon a violation or alleged violation by such
Indemnified Person of the 1933 Act, the 1934 Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement, or (z) solely arising out of or based upon a
violation by such Indemnified Person of this Agreement, if such prospectus was
timely made available by the Company pursuant to Section 3(d); and (ii) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9.

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers,
employees, agents, representatives of the Company and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

 

19



--------------------------------------------------------------------------------

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amounts during the course of the investigation or defense, as
and when actual and reasonable bills are received or Indemnified Damages are
actually incurred.

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

20



--------------------------------------------------------------------------------

7. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

8. Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees, from and
after the date of the filing of the Form 10-K, to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner (which includes in reliance on, and
after compliance with the deadline required by, Rule 12b-25 of the 1934 Act) all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration;
provided, however, that the Company shall not be so required if such documents
are, or such information is, publicly available on EDGAR.

9. Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to the assignment of such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment;
(ii) the Company is, within a reasonable time after such transfer or assignment,

 

21



--------------------------------------------------------------------------------

furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act or applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein; and
(v) such transfer shall have been made in accordance with the applicable
requirements of the Securities Purchase Agreement.

10. Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to this Agreement.

11. Miscellaneous.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile or electronic mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
email addresses for such communications shall be:

If to the Company:

comScore, Inc.

11950 Democracy Drive, Suite 600

Reston, VA 20190

Telephone: (703) 234-2682

Facsimile: (703) 234-2684

Attention: Carol DiBattiste, General Counsel

Email: cdibattiste@comscore.com

 

22



--------------------------------------------------------------------------------

With a copy (for informational purposes only) to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309-3053

Telephone: (404) 521-3939

Facsimile: (404) 581-8330

Attention: Mark L. Hanson, Esq.

Email: mlhanson@jonesday.com

If to the Transfer Agent:

American Stock Transfer & Trust Company

6201 15th Ave

Brooklyn, NY 11219

Telephone: (972) 684-5308

Facsimile: (718) 765-8763

Attention: Bill Torre

E-mail: admin12@astfinancial.com

If to Legal Counsel:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer Klein, Esq.

Email: eleazer.klein@srz.com

If to a Buyer, to its address, facsimile number and/or email address set forth
on the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or email containing the time, date, recipient
facsimile number or e-mail address and an image of the first page of such
transmission or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

23



--------------------------------------------------------------------------------

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof to the fullest extent enforceable under
applicable law. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(e) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(f) This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

24



--------------------------------------------------------------------------------

(g) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(i) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile or electronic transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(k) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if all of the outstanding
Notes then held by the Investors have been converted for Registrable Securities
without regard to any limitations on the issuance of Common Stock pursuant to
the terms of the Notes and the outstanding Warrants then held by Investors have
been exercised for Registrable Securities without regard to any limitations on
exercise of the Warrants.

(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

(m) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

(n) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

* * * * * *

[Signature Page Follows]

 

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: COMSCORE, INC. By:  

/s/ Gregory A. Fink

  Name: Gregory A. Fink   Title: Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER: STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD.
By:   Starboard Value LP, its investment manager By:  

/s/ Jeffrey C. Smith

Name:   Jeffrey C. Smith Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER: STARBOARD VALUE AND OPPORTUNITY C LP
By:   Starboard Value R LP, its general partner By:  

/s/ Jeffrey C. Smith

Name:   Jeffrey C. Smith Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER: STARBOARD VALUE AND OPPORTUNITY S LLC By:   Starboard Value LP, its
manager By:  

/s/ Jeffrey C. Smith

Name:   Jeffrey C. Smith Title:   Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER: STARBOARD VALUE LP, in its capacity as the investment manager of a
certain managed account By:   Starboard Value GP LLC, its general partner By:  

/s/ Jeffrey C. Smith

Name:   Jeffrey C. Smith Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Buyer Address
and Facsimile Number

  

Buyer’s Representative’s Address
and Facsimile Number

Starboard Value and Opportunity Master Fund Ltd.    c/o Starboard Value LP
777 Third Avenue, 18th Floor
New York, NY 10017
Attention: Jeffrey C. Smith
Facsimile: 212-845-7989
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com    Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376 Starboard Value and Opportunity S LLC   

c/o Starboard Value LP
777 Third Avenue, 18th Floor
New York, NY 10017
Attention: Jeffrey C. Smith
Facsimile: 212-845-7989
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com

   Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376 Starboard Value and Opportunity C LP    c/o Starboard
Value LP
777 Third Avenue, 18th Floor
New York, NY 10017
Attention: Jeffrey C. Smith
Facsimile: 212-845-7989
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com    Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376 Account Managed by Starboard Value LP    c/o Starboard
Value LP
777 Third Avenue, 18th Floor
New York, NY 10017
Attention: Jeffrey C. Smith
Facsimile: 212-845-7989
Telephone: 212-845-7977
E-mail: jsmith@starboardvalue.com    Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376



--------------------------------------------------------------------------------

EXHIBIT A

SELLING SHAREHOLDERS1

The [shares of common stock] being offered by the [selling shareholders] are
those issuable to the [selling shareholders] pursuant to the terms and upon
conversion of the [convertible notes] and upon exercise of the [warrants]. For
additional information regarding the issuance of the [convertible notes] and
[warrants], see [“Private Placement of Convertible Notes and Warrants”] above.
We are registering the [shares of common stock] being offered hereby pursuant to
our obligations to do so incurred in connection with the issuance of the
[convertible notes] and the [warrants] and in order to permit the [selling
shareholders] to offer the [shares] for resale from time to time. [Except for
the purchase from us of the [convertible notes] and the [warrants] issued
pursuant to the Securities Purchase Agreement, and the transactions contemplated
thereby, and entry into and performance under that certain agreement made and
entered into as of September 28, 2017 by and among us and [affiliates of] the
[selling shareholders] as described in our Current Report on Form 8-K filed with
the SEC on October 4, 2017, the [selling shareholders] and certain of their
affiliates have not had any material relationship with us within the past three
years.

The table below identifies each of the [selling shareholders] and provides other
information regarding the beneficial ownership of the [shares of common stock]
by each of the [selling shareholders]. The second column lists the number of
[shares of common stock] beneficially owned by each [selling shareholder], based
on its ownership of the [convertible notes] and [warrants], as of
                    , 201        , assuming conversion of all [convertible
notes] at the [Conversion Price] in effect as of the [Trading Day] immediately
preceding the date the [registration statement] is initially filed with the
[SEC] and exercise of all [warrants] held by the [selling shareholders] on that
date, without regard to any limitations on the issuance of [common stock]
pursuant to the terms of the [Notes] or exercise of the [Warrants].

The third column lists the maximum number of [shares of common stock] being
offered pursuant to this prospectus by the [selling shareholders].

The fourth column lists the [shares of common stock] to be held by each [selling
shareholder] after completion of this offering, assuming conversion, at the
[Conversion Price] in effect as of the [Trading Day] immediately preceding the
date the [registration statement] is initially filed with the [SEC], and sale of
the [shares of common stock] underlying the [convertible notes] held by each of
the [selling shareholders] on such date and the exercise and sale of all
[warrants] held by each of the [selling shareholders] on such date, in each
case, without regard to any limitations on the issuance of [common stock]
pursuant to the terms of the Notes or exercise of the Warrants. [The fifth
column lists the percentage ownership of our [common stock] by each [selling
shareholder] after completion of this offering, assuming that each [selling
shareholder] sells all of the [shares] covered by this prospectus, to the extent
such percentage will exceed 1% of the total number of [shares of common stock]
outstanding.

The information presented regarding the [selling shareholders] is based, in
part, on information [the selling shareholders] provided to us in writing
specifically for use herein.

 

1  Defined terms between brackets to be adjusted to defined terms used in the
applicable Registration Statement.

 

Annex I-1



--------------------------------------------------------------------------------

In accordance with the terms of [a registration rights agreement] entered into
with the [selling shareholders] in connection with the issuance of the
[convertible notes] and the [warrants], this prospectus generally covers the
resale of at least the sum of (i) 130% of the maximum number of [shares of
common stock] issued and issuable pursuant to the [convertible notes] as of the
[Trading Day] immediately preceding the date the [registration statement] is
initially filed with the [SEC], and (ii) the maximum number of [shares of common
stock] issued and issuable upon exercise of the related [warrants] as of the
[Trading Day] immediately preceding the date the [registration statement] is
initially filed with the [SEC]. Because the conversion price of the [convertible
notes] may be adjusted, the Company may elect to pay interest on the
[convertible notes] in cash rather than in [shares of common stock], and the
interest rate on the [convertible notes] is subject to change, the number of
[shares] that will actually be issued may be more or less than the number of
[shares] being offered by this prospectus.

Under the terms of the [convertible notes] and the [warrants], a [selling
shareholder] may not convert the [convertible notes] or exercise the [warrants]
to the extent such conversion or exercise would cause such [selling
shareholder], together with its affiliates, to beneficially own a number of
[shares of common stock] which would exceed 4.99% of our then outstanding
[shares of common stock] following such conversion or exercise, excluding for
purposes of such determination [shares of common stock] issuable pursuant to the
terms of the [convertible notes] which have not been converted and upon exercise
of the [warrants] which have not been exercised. The number of [shares] in the
second column does not reflect this limitation. The [selling shareholders] may
sell all, some or none of their shares in this offering. See “Plan of
Distribution.”

 

Annex I-2



--------------------------------------------------------------------------------




Name of Selling Shareholder

   Number of Shares of
Common Stock Owned
Prior to Offering      Maximum Number of
Shares of Common
Stock to be Sold
Pursuant to this
Prospectus      Number of Shares of
Common Stock
Owned After
Offering     Percentage of
Shares of Common
Stock Owned
After Offering  

[•] (1)

           [ •]      [ *] 

 

* Less than one percent.

(1)

 

Annex I-3



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the [shares of common stock] issuable pursuant to the terms
of the [convertible notes] and upon exercise of the [warrants] to permit the
resale of these [shares of common stock] by the holders of the [convertible
notes] and [warrants] from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the [selling shareholders]
of these [shares of common stock]. We will bear all fees and expenses incident
to the registration of the [shares of common stock] offered hereby.

The [selling shareholders] have advised us that they may sell all or a portion
of the [shares of common stock] beneficially owned by them and offered hereby
from time to time directly or through one or more underwriters, broker-dealers
or agents. If the [selling shareholders] sell [shares of common stock] through
underwriters or broker-dealers, the [selling shareholders] will be responsible
for any underwriting discounts or commissions or agent’s commissions. The
[selling shareholders] have advised us that the [shares of common stock] may be
sold in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions,

 

  •   on any national securities exchange or quotation service on which our
[common stock] may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •   through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  •   in ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   in block trades in which the broker-dealer will attempt to sell the
[shares] as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

  •   through purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

  •   through an exchange distribution in accordance with the rules of the
applicable exchange;

 

  •   through privately negotiated transactions;

 

  •   through short sales;

 

  •   through sales pursuant to [Rule 144];

 

Annex I-4



--------------------------------------------------------------------------------

  •   through block trades in which broker-dealers may agree with the [selling
shareholders] to sell a specified number of such [shares] at a stipulated price
per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

If the [selling shareholders] effect such transactions by selling [shares of
common stock] offered hereby to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the [selling
shareholders] or commissions from purchasers of the [shares of common stock] for
whom they may act as agent or to whom they may sell as principal (which
discounts, concessions or commissions as to particular underwriters,
broker-dealers or agents may be in excess of those customary in the types of
transactions involved). In connection with sales of the [shares of common stock]
offered hereby or otherwise, the [selling shareholders] have advised us that
they may enter into hedging transactions with broker-dealers, which may in turn
engage in short sales of the [shares of common stock] in the course of hedging
in positions they assume. The [selling shareholders] have advised us that they
may also sell [shares of common stock] short and deliver [shares of common
stock] covered by this prospectus to close out short positions and to return
borrowed [shares] in connection with such short sales. The [selling
shareholders] have advised us that they may also loan or pledge [shares of
common stock] to broker-dealers that in turn may sell such [shares].

The [selling shareholders] have advised us that they may pledge or grant a
security interest in some or all of the [convertible notes], [warrants] or
[shares of common stock] owned by them and, if they default in the performance
of their secured obligations, the pledgees or secured parties may offer and sell
the [shares of common stock] from time to time pursuant to this prospectus or
any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933, amending, if necessary, the list of
[selling shareholders] to include the pledgee, transferee or other successors in
interest as [selling shareholders] under this prospectus. The [selling
shareholders] also may transfer and donate the [shares of common stock] in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The [selling shareholders] and any broker-dealer participating in the
distribution of the [shares of common stock] offered hereby may be deemed to be
“underwriters” within the meaning of the [Securities Act], and any commission
paid, or any discounts or concessions allowed to, any such broker-dealer may be
deemed to be underwriting commissions or discounts under the [Securities Act].
At the time a particular offering of the [shares of common stock] is made, a
prospectus supplement, if required, will be distributed which will set forth the
aggregate amount of [shares of common stock] being offered and the terms of the
offering, including the name or names of any broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
[selling shareholders] and any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

 

Annex I-5



--------------------------------------------------------------------------------

Under the securities laws of some states, the [shares of common stock] being
offered hereby may be sold in such states only through registered or licensed
brokers or dealers. In addition, in some states the [shares of common stock]
being offered hereby may not be sold unless such [shares] have been registered
or qualified for sale in such state or an exemption from registration or
qualification is available and is complied with.

There can be no assurance that any [selling shareholder] will sell any or all of
the [shares of common stock] registered pursuant to the [registration statement]
of which this prospectus forms a part.

The [selling shareholders] and any other person participating in such
distribution will be subject to applicable provisions of the [Securities
Exchange Act of 1934] and the rules and regulations thereunder, including,
without limitation, Regulation M of the [Exchange Act], which may limit the
timing of purchases and sales of any of the [shares of common stock] being
offered hereby by the [selling shareholders] and any other participating person.
Regulation M may also restrict the ability of any person engaged in the
distribution of the [shares of common stock] being offered hereby to engage in
market-making activities with respect to the [shares of common stock]. All of
the foregoing may affect the marketability of the [shares of common stock] and
the ability of any person or entity to engage in market-making activities with
respect to the [shares of common stock].

We will pay all expenses of the registration of the [shares of common stock]
pursuant to the [registration rights agreement], estimated to be $[    ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a [selling shareholder] will pay all underwriting
discounts and selling commissions, if any. We have agreed to indemnify the
[selling shareholders] against liabilities, including some liabilities under the
[Securities Act], in accordance with the [registration rights agreement], or the
[selling shareholders] will be entitled to contribution. We may be indemnified
by the [selling shareholders] against civil liabilities, including liabilities
under the [Securities Act], that may arise from any written information
furnished to us by the [selling shareholder] specifically for use in the
[registration statement] of which this prospectus forms a part, in accordance
with the related [registration rights agreement], or we may be entitled to
contribution.

Once sold under the [registration statement] of which this prospectus forms a
part, the [shares of common stock] will be freely tradable in the hands of
persons other than our affiliates.

 

Annex I-6